        Case 1:20-cv-00095 Document 1 Filed on 07/07/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 1:20-CV-095
                                       §
 4.620 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN CAMERON COUNTY,            §
 STATE OF TEXAS; AND CASTELLANO        §
 & TIJERINA FAMILY LIMITED             §
 PARTNERSHIP, ET AL.,                  §
                                       §
                    Defendants.        §
______________________________________________________________________________

                      COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”


                                              Page 1 of 2
                                         Fee DT Complaint
      Case 1:20-cv-00095 Document 1 Filed on 07/07/20 in TXSD Page 2 of 2



       5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Hilda M. Garcia Concepcion_____
                                                      HILDA M. GARCIA CONCEPCION
                                                      Assistant United States Attorney
                                                      Southern District of Texas No.3399716
                                                      Puerto Rico Bar No. 15494
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8004
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Hilda.Garcia.Concepcion@usdoj.gov

                                             Page 2 of 2
                                        Fee DT Complaint
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 2 of 19



                                       SCHEDULE A

                            AUTHORITY FOR THE TAKING


        The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, which appropriated the funds that shall be used for the taking.
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 4 of 19



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 5 of 19




  SCHEDULE
     C
 Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 6 of 19



                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                  Cameron County, Texas

Tract: RGV-HRL-7506
Owner: Castellano & Tijerina Family Limited Partnership
Acres: 4.620

Being a 4.620 acre tract (201,241 sq ft) parcel of land, more or less, being out of a called
80.72 acre tract, calculated as approximately 76.314 acres, in Cameron County, Texas
conveyed to Castellano & Tijerina Family Limited Partnership, Volume 6561, Page 42.
Said parcel of land more particularly described by metes and bounds as follows;

Starting at a Stainless Steel Rod in a Concrete Structure, Stamped: PHR-031-0010, COE
PID#: AHJ405, having the following NAD83 (2011) Grid Coordinates N=16533818.85,
E=1275206.55; Thence S 12°35’27” W a distance of 4748.03 feet to a found 5/8” iron rod
at the Southeast corner of the Cameron County tract, Volume 641, Page 606 and the
Northeast corner of the Juan & Maria Rodriguez tract, Volume 880, Page 561 and on the
West line of the Sams-Porter Corporation tract, Volume 224, Page 397, for the Point of
Commencement, having the following coordinates: N=16529185.00, E=1274171.54.

Thence: S 00°07’07” W departing said property line, a distance of 649.53 feet to a set 5/8”
x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7504-1=7506-1, for
the Point of Beginning, said point being on the East line of the Sams-Porter Corporation
tract, Volume 224, Page 397 and on the West line of the Castellano & Tijerina Family
Limited Partnership tract, Volume 6561, Page 42, having the following coordinates:
N=16528535.48, E=1274170.20.

Thence: S 49°09’04” E departing said property line, following a line at an approximate 60
foot offset North of the existing levee toe, a distance of 161.23 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7506-2 for angle;

Thence: S 37°01’47” E along said North line, a distance of 164.78 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7506-3 for angle;

Thence: S 30°33’49” E along said North line, a distance of 124.36 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7506-4 for angle;

Thence: S 26°50’33” E along said North line, a distance of 180.35 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7506-5=7507-1 for angle,
said point being on the East line of the Castellano & Tijerina Family Limited Partnership
 Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 7 of 19



                                 SCHEDULE C (Cont.)

tract, Volume 6561, Page 42 and on the West line of the Leals Farm, INC. tract, Volume
4342, Page 7;

Thence: S 08°21’40” W departing said North line, along said property line, entering the
I.B.W.C. levee Right-of-Way File No. 5123-R-463-C at 32.69 feet, crossing the center of
the levee road at 175 feet, a distance of 499.58 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-HRL-7506-6=7507-8 for angle, said point being on
the South limit of the 150’ enforcement zone;

Thence: N 27°14’03” W along said enforcement zone, departing said property line, a
distance of 292.05 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap
stamped RGV-HRL-7506-7 for angle;

Thence: N 28°31’38” W along said enforcement zone, a distance of 448.43 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7504-2=7506-
8 for angle, said point being on the West line of the Castellano & Tijerina Family Limited
Partnership tract, Volume 6561, Page 42 and on the East line of the Sams-Porter
Corporation tract, Volume 224, Page 397 and on the West line of the I.B.W.C. levee Right-
of-Way File No. 5123-R-463-C;

Thence: N 08°58’30” E along said property line, along said I.B.W.C. line, crossing the
center of the levee road at 239 feet, departing the I.B.W.C. levee Right-of-Way File No.
5123-R-463-C at 294.71 feet, a distance of 349.90 feet, returning to the Place of
Beginning.
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 8 of 19




  SCHEDULE
      D
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 9 of 19



                            SCHEDULE D

                             MAP or PLAT
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 10 of 19



                         SCHEDULE D (Cont.)
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 11 of 19



                         SCHEDULE D (Cont.)
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 12 of 19



                              SCHEDULE D (Cont.)




Tract: RGV-HRL-7506
Owner: Castellano & Tijerina Family Limited Partnership
Acreage: 4.620
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 13 of 19




    SCHEDULE
        E
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Cameron County, Texas

Tract: RGV-HRL-7506
Owner: Castellano & Tijerina Family Limited Partnership
Acres: 4.620

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the real property conveyed by Warranty Deed, recorded
in the Deed Records of Cameron County, Texas on September 26, 2000 at Volume No.
6561 Page No. 42 and identified as document No. 43000, reasonable access to and from
the owners’ lands lying between the Rio Grande River and the border barrier through
opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 15 of 19



                         SCHEDULE E (Cont.)
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 16 of 19




    SCHEDULE
        F
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 17 of 19




                                   SCHEDULE F

                      ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is TEN THOUSAND,

ONE HUNDRED AND EIGHTY THREE DOLLARS AND NO/100 ($10,183.00), to be

deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 18 of 19




     SCHEDULE
        G
Case 1:20-cv-00095 Document 1-1 Filed on 07/07/20 in TXSD Page 19 of 19




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Castellano & Tijerina Family Limited         RGV-HRL-7506
 Partnership                                  Warranty Deed, Document # 43000;
                                              Recorded July 18, 2000, Deed Records of
 McAllen TX 78501                             Cameron County
 Castellano & Tijerina General Partner,       General Partner of Castellano & Tijerina
 Inc.                                         Family Limited Partnership

 McAllen TX 78501
 Leal Farms, Inc.                             Tenant

 Brownsville, Texas 78520
 Tony Yzaguirre, Jr.                          Cameron County Tax Assessor
 835 E. Levee Street
 Brownsville, Texas 78520
                           Case 1:20-cv-00095 Document 1-2 Filed on 07/07/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    4.620 Acres of Land, More or Less, Situate in Hidalgo County, State
                                                                                                            of Texas; and CASTELLANO & TIJERINA FAMILY LIMITED PARTNE
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Rancho Viejo
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
                                                                                                            Alex Dominguez
Hilda M. Garcia Concepción, United States Attorney's Office, SDTX,
1701 West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/07/2020                                                              s/ Hilda M. Garcia Concepcion
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
